               Case 1:19-cv-06719-PGG               Document 55         Filed 01/14/20            Page 1 of 2




                                                  STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL


  LETITIA JAMES                                                                                   DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                       LITIGATION BUREAU


                                            Writer's Direct Dial: (212) 416-8105

                                                                                                  January 14, 2020

    BYECF                                                  MEMO ENDORSED
    The Honorable Paul G. Gardephe
    United States District Judge                           The Application is granted.
    Southern District of New York
    40 Foley Square, Room 2204
    New York, New York 10007


                                                                                       b
                                                           Paul                           .O.J.

             Re:      Leckiev. City of New York, 1~ ~719                 acc

     Dear Judge Gardephe:

             The Office of the Attorney General has received a request for representation from Rakib
     in the above-captioned action. I write to respectfully request, with the consent of the Plaintiff's
     and defendants' counsel from Heidel!, Pittoni, Murphy & Bach, an extension of time for defendant
     Rakib to respond to the complaint until March 20, 2020. 1 We also respectfully request an
     adjournment of the initial pretrial conference scheduled for February 6, 2020 at 11 :00 A.M. to a
     date after March 20, 2020.

             The grounds for these requests are that we have not received requests for representation by
     Napoli and Laugio, and the Office needs time to complete necessary representation analysis in the case
     once we are in receipt of such requests. Further, the Office will require more time to obtain pertinent
     files and documents, contact defendants, investigate the allegations, and draft responsive papers.




     1
      Currently, Rakib's answer is due on January 20, 2020, although there is currently no response date reflected in the
     docket. Defendants Napoli and Laugio have not requested representation from this Office and we have not yet been
     able to confirm that they were effectively served.

           28 LIBERTY STREET, NEW YORK, NY 10005 • PHONE (212)416-8610             %   NOT FOR SERVICE OF PAPERS
                                                      WWW.AG.NY.GOV
         Case 119-cv-06719-PGG            Document 55      Filed 01/14/20     Page 2 of 2




         There have been no prior requests for an extension of defendant Rakib's time to answer
and the Court previously granted Plaintiffs request to adjourn the conference (Dkt. No. 52), and
it will not affect any other dates in this matter. We thank the Court for its time and consideration.


                                                              Respectfully submitted,

                                                              /s/ Julinda Dawkins
                                                              Julinda Dawkins
                                                              Assistant Attorney General

                                                              Sarande Dedushi
                                                              Assistant Attorney General
                                                              212-416-8105
                                                              Sarande.Dedushi@ag.ny.gov
                                                              SDNY Admission Pending




Cc: All counsels via ECF




                                                  2
